COLE COUNTY SHERIFF
IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

 

 

 

 

 

 

 

 

 

Judge or Division: Case Number: 2022-CC01095

REX M BURLISON Special Process Server 1
Plaintiff/Petitioner: Plaintiff's/Petitioner’s Attorney/Address

HOPE HALLER Oe HA NEILL Special Process Server 2

5201 HAMPTON AVE
vs. | ST. LOUIS, MO 63109 Special Process Server 3

Defendant/Respondent: Court Address:

AMERICAN FAMILY MUTUAL INSURANCE CIVIL COURTS BUILDING

co 10 N TUCKER BLVD

Nature of Suit: SAINT LOUIS, MO 63101 .
CC Pers Injury-Vehicular f EE Mate File Stamp)

; ss ~T
Summons in Civil Case CA, lo.
The State of Missouri to: AMERICAN FAMILY MUTUAL INSURANCE CO “VBR
Alias: C AUG 97 ED)

C/O DIRECTOR OF INSURANCE

MISSOURI DEPT OF INSURANCE SHELLE <0

301 W HIGH ST ROOM 530 RIRGLOL

JEFFERSON CITY, MO 65101 S Ny

COURT SEAL OF

You are summoned to appear before this court and to file your pleading tition, a
O

copy of which is attached, and to serve a copy of your pleading upon the atto for

plaintiff/petitioner at the above address all within 30 days after receiving this summons,
exclusive of the day of service. if you fail to file your pleading, judgment by default may
be taken against you for the relief demanded in the petition.

CITY OF ST LouIS August 5, 2020 7p.

    

 

Date Clerk
Further Information:

Sheriff’s or Server’s Return
Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
| certify that | have served the above summons by: (check one)
(] delivering a copy of the summons and a copy of the petition to the defendant/respondent.
C] teaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with

, a person of the defendant’s/respondent’s family over the age of
15 years who permanently resides with the defendant/respondent.

® (for service on a corporation) delivering a copy of the summons and a copy of the compiaint to:
Oevra (name) Desianee. (title).
{_] other: ¥

 

 

 
 
 
 

an City MO oSlOl (address)
-~__\(Coupty/Gity-ef St-reuis), MO, on 08-10: 2020 (date) at 8° 25 AM (time).

Printed Name of Sheriff or Server * Signature of Sheriff or Server
Must be sworn before a notary public if not served by an authorized officer:

Subscribed and sworn to before me on (date).

 

 

 

 

 

 

 

(Seal)
My commission expires:
Date Notary Public “Sey
Sheriff's Fees, if applicable = =
Summons = 2s
Non Est $ = “ike
Sheriffs Deputy Salary Go 37
Supplemental Surcharge  $ 10.00 S AOF
Mileage $ ( miles @ $. per mile) “pm
= iO
Total $ Hes
A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service Bel 2
classes of suits, see Supreme Court Rule 54. “13
RO
oO

OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-6472 1 of 1
54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo

' ”
Civil Procedure Form No. 1; Rules sa.oN - s40r
